CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Income Fund: We consent to the use of our report dated December 14, 2011, with respect to the financial statements included herein, on the Putnam Income Fund, and to the references to our firm under the captions “Financial Highlights” in the prospectuses and “Independent Registered Public Accounting Firm and Financial Statements” in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts February 22, 2012
